IN THE
                         TENTH COURT OF APPEALS




                                No. 10-14-00103-CR

                       IN RE JAMES ELLIS CHANDLER



                               Original Proceeding



                          MEMORANDUM OPINION


      James Ellis Chandler, a prison inmate, requests that this Court issue a writ of

mandamus directing the Honorable Bob Carroll, judge of the 40th District Court in Ellis

County, to amend Chandler’s judgment and sentence in trial court case number

18251CR to reflect what Chandler alleges to be the proper back time credit owed to him.

      We note that on the plea agreement in the underlying case, which was signed by

Chandler, there is an area to enter the amount of credit for time served. This area is

conspicuously empty. Because the agreement indicates that it contains the entirety of

the plea agreement, and because the time credit blank on the trial court’s docket sheet
was scratched out, it can be concluded that there was an agreement as giving no credit

for time served. This makes sense because Chandler’s sentence of 25 years in trial court

case number 18251 ran consecutively with trial court case number 18252 in which

Chandler received a life sentence. The time credit at issue may have been given to

Chandler in 18252.     See In re Brown, 343 S.W.3d 803, 805 (Tex. Crim. App. 2011)

(“Whenever a defendant can show indisputably that he has been denied jail-time credit

for a period of pre-trial incarceration for the identical "case" for which he was convicted

and sentenced, he is entitled to relief from the convicting court in the form of a

judgment nunc pro tunc and, failing that, by writ of mandamus in the court of

appeals.”). Alternatively, it could mean there was no agreement regarding time served

and the defendant is entitled to credit for the time served pursuant to the statute. We

believe this ambiguity creates a fact question about what the agreement of the parties

was.

       A motion for judgment nunc pro tunc or a writ of mandamus to the appellate

court if such a motion is denied will provide a remedy only if the right to pre-trial jail-

time credit is absolutely indisputable under the statute regarding time credit. Brown,
343 S.W.3d at 804; TEX. CODE CRIM. PROC. ANN. art. 42.03, § 2(a)(1) (West Supp. 2013).

Mandamus relief is unavailable to compel non-ministerial judicial acts. Id. Because

there is at least a fact question about what the agreement of the parties was, no




In re Chandler                                                                       Page 2
ministerial act is implicated. See Brown, 343 S.W.3d at 805; Collins v. State, 240 S.W.3d
925, 929 (Tex. Crim. App. 2007).

       Accordingly, Chandler’s petition for writ of mandamus is denied.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 24, 2014
Do not publish
[OT06]




In re Chandler                                                                     Page 3